 



Exhibit 10.1

Beverly Enterprises, Inc.

Enhanced Supplemental Executive Retirement Plan

Effective as of January 1, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page

--------------------------------------------------------------------------------

ARTICLE 1  
ESTABLISHMENT AND PURPOSE
    1   ARTICLE 2  
DEFINITIONS
    1   ARTICLE 3  
ADMINISTRATION
    4   ARTICLE 4  
ELIGIBILITY AND PARTICIPATION
    7   ARTICLE 5  
CONTRIBUTIONS TO PARTICIPANTS’ ACCOUNTS
    8   ARTICLE 6  
DISTRIBUTIONS
    9   ARTICLE 7  
DEFERRED COMPENSATION ACCOUNTS
    11   ARTICLE 8  
TRUST
    12   ARTICLE 9  
CHANGE IN CONTROL
    12   ARTICLE 10  
RIGHTS OF PARTICIPANTS
    13   ARTICLE 11  
WITHHOLDING OF TAXES
    13   ARTICLE 12  
AMENDMENT AND TERMINATION
    13   ARTICLE 13  
MISCELLANEOUS
    14   ARTICLE 14  
ADMINISTRATIVE INFORMATION
    15   ARTICLE 15  
ERISA RIGHTS
    15  

 



--------------------------------------------------------------------------------



 



Beverly Enterprises, Inc.

Enhanced Supplemental Executive Retirement Plan

ARTICLE 1
ESTABLISHMENT AND PURPOSE

     1.1 Establishment. Effective as of January 1, 2004, the Company hereby
establishes this deferred compensation plan for a select group of employees as
described herein, which shall be known as the “Beverly Enterprises, Inc.
Enhanced Supplemental Executive Retirement Plan” (the “Plan”). The Plan is
intended to be an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly compensated
employees” within the meaning of sections 201, 301, and 401 of ERISA, and
therefore exempt from the provisions of Parts 2, 3, and 4 of Title I of ERISA.
The Plan is intended to constitute a “nonqualified deferred compensation plan”
for purposes of Code section 3121(v)(2) as well as 4 U.S.C. section 114.

     1.2 Purpose. The primary purposes of the Plan are (i) to attract and retain
executives to key positions with the Company, and (ii) to provide such
executives retirement benefits that are competitive with what similar companies
provide to similar employees.

ARTICLE 2
DEFINITIONS

     Whenever used herein, the following terms shall have the meanings set forth
below, and, when the defined meaning is intended, the term is capitalized:



  (a)   “Account” means the bookkeeping entry made with respect to each
Participant for the purpose of maintaining a record of each Participant’s
benefit under the Plan.     (b)   “Affiliate” means any business entity 80% or
more directly or indirectly owned or controlled by the Company.     (c)  
“Cause” means the Participant’s (i) conviction of or guilty plea or plea of no
contest to any felony or crime involving moral turpitude; (ii) theft or
embezzlement or misappropriation of property from the Company or an Employer or
any act of dishonesty or fraud involving the Company or an Employer; (iii) any
abuse of alcohol or drugs; (iv) any material violation of any Company policy or
ethics code; or (v) material misconduct or material failure to substantially
perform the duties of his position.     (d)   “Change in Control” shall be
deemed to have taken place if: (i) any person, corporation, or other entity or
group, including any “group” as defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, other than any employee benefit plan then maintained by
the Company, becomes the beneficial owner of shares of the Company having
30 percent or more of the total number of votes that may be

1



--------------------------------------------------------------------------------



 



      cast for the election of directors of the Company; (ii) as the result of,
or in connection with, any contested election for the board of directors of the
Company, or any tender or exchange offer, merger or other business combination
or sale of assets, or any combination of the foregoing (a “Transaction”), the
persons who were directors of the company before the Transaction shall cease to
constitute a majority of the board of directors of the Company or any successor
to the Company or its assets, or (iii) at any time (a) the Company shall
consolidate or merge with any other person, entity or group of persons within
the meaning of Section 3(a)(9) of the Securities Exchange Act of 1934 and as
used in Sections 13(d) and 14(d) thereto, including a “group” as defined in
Section 13(d) (collectively referred to as a “Person”) and the Company shall not
be the continuing or surviving corporation, (b) any Person shall consolidate or
merge with the Company, and the Company shall be the continuing or surviving
corporation and in connection therewith, all or part of the outstanding Company
stock shall be changed into or exchanged for stock or other securities of any
other Person or cash or any other property, (c) the Company shall be a party to
a statutory share exchange with any other Person after which the Company is a
subsidiary of any other Person, or (d) the Company shall sell or otherwise
transfer fifty percent (50%) or more of the assets or earning power of the
Company and its subsidiaries (taken as a whole) to any Person or Persons.      
  Notwithstanding anything to the contrary contained herein, a Change in Control
shall not include any transfer to a consolidated subsidiary, reorganization,
spin-off, split-up, distribution, or other similar or related transaction(s) or
any combination of the foregoing in which the core business and assets of the
Company and its subsidiaries (taken as a whole) are transferred to another
entity (“Controlled Entity”) with respect to which (1) the majority of the board
of directors of the Company (as constituted immediately prior to such
transaction(s)) also serve as directors of Controlled Entity and immediately
after such transaction(s) constitute a majority of Controlled Entity’s board of
directors, and (2) more than 70% of the shareholders of the Company (immediately
prior to such transaction(s)) become shareholders or other owners of Controlled
Entity and immediately after the transaction(s) control more than 70% of the
ownership and voting rights of Controlled Entity.     (e)   “Code” means the
Internal Revenue Code of 1986, as it has been and may be amended from time to
time.     (f)   “Committee” means the Nominating and Compensation Committee of
the Board of Directors of the Company as it may exist from time to time.     (g)
  “Company” means Beverly Enterprises, Inc., a Delaware corporation, and any
successor by merger, purchase or otherwise.     (h)   “Compensation” means an
Employee’s Salary and Incentive Compensation paid by the Employer for the Plan
Year.

2



--------------------------------------------------------------------------------



 



  (i)   “Competitive Employment” means owning a direct or indirect ownership
interest in or working as an employee or independent contractor (including a
director, manager, or consultant) of any entity (including a sole
proprietorship) the Committee determines, in its sole discretion, is in
competition with the Company or any Affiliate, at any time until the later of
(a) three (3) years from the Participant’s termination of employment with an
Employer, or (b) while the Participant is in pay status (i.e., receiving or
entitled to receive a benefit) hereunder.     (j)   “Distribution Eligibility
Requirement” means the first of the following events to occur while the
Participant is still in full-time active employment with an Employer at least
the Participant’s initial pay band level upon entry into the Plan or above:
(i) completion of ten (10) years of participation in this Plan; or (ii) the
attainment of age 60.     (k)   “Eligible Employee” means an Employee who is
eligible to participate in the Plan pursuant to Section 4.1.     (l)  
“Employee” means any person employed by the Employer whose wages are subject to
withholding for purposes of the Federal Insurance Contribution Act.     (m)  
“Employer” means the Company and each Affiliate that adopts the Plan with the
Company’s permission.     (n)   “Enhanced SERP Contributions” means those
contributions credited to a Participant’s Account pursuant to Article 5.     (o)
  “ERISA” means the Employee Retirement Income Security Act of 1974, as it has
been and may be amended from time to time.     (p)   “Imputed Compensation”
means an Inactive Participant’s Deemed Salary and Deemed Incentive Compensation
for each Plan Year (or portion thereof) he is an Inactive Participant as set
forth in Section 4.2.         An Inactive Participant’s Deemed Salary equals his
Salary for the last Plan Year he was an active Participant increased by 4% per
year for each Plan Year he is an Inactive Participant. In the case of a
Participant who becomes an Inactive Participant because he is terminated without
Cause within two (2) years following a Change in Control, his Salary for his
last Plan Year of active Plan participation shall not be less than his Salary
immediately prior to the Change in Control.         An Inactive Participant’s
Deemed Incentive Compensation will equal 100% of the target bonus set for the
Inactive Participant’s pay band for the Plan Year (based on the pay band the
Participant was in at the time of his death or disability, or, in the case of a
termination within two years after a Change in Control, based on the greater of
his pay band at the time of termination or his pay band at the time of the
Change in Control), provided that the target bonus for a given Plan Year for

3



--------------------------------------------------------------------------------



 



      purposes of determining an Inactive Participant’s Deemed Incentive
Compensation will not be less than 75% of the Inactive Participant’s Deemed
Salary for the Plan Year.     (q)   “Inactive Participant” means a Participant
who has terminated employment with an Employer due to (i) death, (ii) total and
permanent disability, as determined by the Committee in its sole discretion, or
(iii) involuntary termination without Cause within two (2) years following a
Change in Control, and is eligible to receive the Enhanced SERP Contributions
for Inactive Participants described in Section 5.2. Such individual shall remain
an Inactive Participant until the earlier of (i) in the case of disability, such
time as he ceases to be totally and permanently disabled (as determined by the
Committee in its sole discretion), or (ii) he would have met the Distribution
Eligibility Requirement had his employment not terminated due to death, total
and permanent disability, or involuntary termination without Cause within two
(2) years following a Change in Control.     (r)   “Incentive Compensation”
means the most recent annual bonus and/or other non-periodic annual incentive
paid to an Employee in addition to his Salary. Whether a payment qualifies as
“Incentive Compensation” shall be determined by the Committee in its sole
discretion.     (s)   “Participant” means an Eligible Employee who is
participating in the Plan pursuant to Section 4.2. Except for purposes of
Section 5.1, the term Participant shall also include Inactive Participants.    
(t)   “Plan” means the Beverly Enterprises, Inc. Enhanced Supplemental Executive
Retirement Plan, as set forth herein, and as it may be amended from time to
time.     (u)   “Plan Year” means January 1 to December 31 of each calendar
year.     (v)   “Rabbi Trust” means the grantor trust that may be established
pursuant to Article 8.     (w)   “Rabbi Trustee” means the trustee of the Rabbi
Trust.     (x)   “Salary” means the base annual compensation payable to an
Employee by the Employer for services rendered during a Plan Year, before
reduction for amounts deferred pursuant to the Beverly Enterprises, Inc. 401(k)
SavingsPlus Plan or the Beverly Enterprises, Inc. Executive Deferred
Compensation Plan, or any other deferred compensation, 401(k), or cafeteria
plan, which is payable in cash to the Employee for services to be rendered
during the Plan Year, provided that “Salary” shall exclude Incentive
Compensation.

ARTICLE 3
ADMINISTRATION

     3.1 Authority of the Committee. Subject to the provisions herein, the
Committee or its designee shall have full power and discretion to select
Employees for participation in the

4



--------------------------------------------------------------------------------



 



Plan; to determine the terms and conditions of each Employee’s participation in
the Plan; to construe and interpret the Plan and any agreement or instrument
entered into under the Plan; to establish, amend, or waive rules and regulations
for the Plan’s administration; to amend (subject to the provisions of Articles 9
and 12 herein) the terms and conditions of the Plan and any agreement entered
into under the Plan; to adjudicate all claims and appeals; and to make other
determinations which may be necessary or advisable for the administration of the
Plan.

     The Committee may designate persons other than members of the Committee to
carry out the day-to-day ministerial administration of the Plan under such
conditions and limitations as it may prescribe; provided, however, that the
Committee shall not delegate its authority with regard to the determination of
Eligible Employees or contributions pursuant to Article 5.

     3.2 Decisions Binding. Subject to Section 3.4(b), all determinations and
decisions of the Committee or its designee as to any disputed question arising
under the Plan, including questions of construction and interpretation, shall be
final, conclusive, and binding on all parties and shall be given the maximum
possible deference allowed by law.

     3.3 Claim Procedures. If a request for Plan benefits is denied in whole or
in part, the Participant or his beneficiary (“claimant”) will be notified in
writing within 90 days after receipt of the claim. In some instances, the
Committee or its designee may require an additional 90 days to consider the
claim. When additional time is needed, the claimant will be notified in writing
within 90 days after receipt of the claim of the special circumstances requiring
the extension and the date by which the Committee or its designee expects to
render its benefit determination. The extension may not exceed a total of
180 days from the date the claim was originally filed.

     If the claim involves a determination of whether or not the claimant is
disabled (a “Disability Claim”), such claim will generally be decided and the
claimant notified of the decision within 45 days after receipt of the claim;
provided that the Committee may obtain two 45-day extensions if the proper
written notice, which contains the information described above, is given to the
claimant before the end of each applicable 45-day period.

     If a claimant’s initial request for benefits is denied, the notice of the
denial will include the specific reasons for denial and references to the
relevant Plan provisions on which the denial was based, a description of any
additional material or information necessary to perfect the claim and an
explanation of why such information is necessary, if applicable, and a
description of the Plan’s review procedures and the time limits applicable
thereto, including a statement of the claimant’s rights under Section 502(a) of
ERISA following an adverse benefits determination on review.

     If the denied claim is a Disability Claim, the following additional
information will be provided with the denial notice: (a) if an internal rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination, either the specific rule, guideline, protocol, or other
similar criterion, or a statement that such a rule, guideline, protocol, or
other similar criterion was relied upon in making the adverse determination and
that a copy of such rule, guideline, protocol, or other criterion will be
provided free of charge to the claimant upon written request; and (b) if the
adverse benefit determination is based on a medical necessity or experimental
treatment or similar exclusion or limit, either an explanation of the scientific
or

5



--------------------------------------------------------------------------------



 



clinical judgment for the determination, applying the terms of the Plan to the
claimant’s medical circumstances, or a statement that such explanation will be
provided free of charge upon written request.

     Within 60 days after receiving a denial (180 days in the case of a
Disability Claim), the claimant or his authorized representative may appeal the
decision by requesting a review by writing the Committee. On appeal, the
claimant may submit in writing any comments or issues with respect to the claim
and/or any additional documents or information not considered during the initial
review and, upon request and free of charge, the claimant will be provided
access to and copies of all documents, records and other information relevant to
the claim. On appeal, the Committee will not give deference to the initial
adverse benefit determination.

     If the appeal involves a Disability Claim, the following additional
procedures shall apply to the review on appeal: (i) it will be conducted by a
Plan fiduciary that is neither the individual who made the initial adverse
benefit determination, nor the subordinate of such individual; (ii) if the
initial adverse decision was based in whole or in part on a medical judgment,
the reviewer will consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment and who is not the same person (or his or her subordinate) that was
consulted in connection with the initial benefits decision; and (iii) upon
request, the claimant will be provided the identification of the expert whose
advise was obtained in connection with the initial benefit decision, if any,
regardless of whether or not the advice was relied upon.

     A decision on appeal will normally be given within 60 days (45 days in the
case of a Disability Claim) after the receipt of the appeal. If special
circumstances warrant an extension as determined by the Committee in its sole
discretion, then the decision will be made no later than 120 days after receipt
of the appeal (90 days in the case of a Disability Claim). If an extension is
required, the claimant will be provided a written notice of the extension that
shall indicate the special circumstances requiring the extension and the date by
which the Committee expects to render its final decision. Subject to
Section 3.4, the Committee’s decision on appeal shall be final and binding on
all parties.

     If a claimant’s appeal is denied in whole or in part, the notice of the
decision on appeal shall include the specific reasons for the denial and
reference to the relevant Plan provisions on which the denial was based, a
statement that, upon request and free of charge, the claimant may review and
copy all documents, records and other information relevant to the claim for
benefits and a statement describing the Plan’s binding arbitration procedures
(or, on or after a Change in Control, other contest procedures) and the
claimant’s rights under Section 502(a) of ERISA. In addition, if the appeal
involved a Disability Claim, the denial notice will include the additional
information for Disability Claims described in (a) and (b) above, as applicable.

     3.4 Arbitration. (a) Pre Change in Control. The following provisions shall
apply before a Change in Control. Any individual making a claim for benefits
under this Plan may contest the Committee’s decision to deny such claim only
after first exhausting the Plan’s claims review procedures and then by
submitting the matter to binding arbitration before a single arbitrator. Any
arbitration shall be held in Fort Smith, Arkansas, unless otherwise agreed to by

6



--------------------------------------------------------------------------------



 



the Committee. The arbitration shall be conducted pursuant to the Commercial
Arbitration Rules of the American Arbitration Association.

     The arbitrator’s authority shall be limited to the affirmation or reversal
of the Committee’s denial of the claim or appeal, based solely on whether or not
the Committee’s decision was arbitrary or capricious, and the arbitrator shall
have no power to alter, add to, or subtract from any provision of this Plan.
Except as expressly prohibited by ERISA, the arbitrator’s decision shall be
final and binding on all parties, if warranted on the record and reasonably
based on applicable law and the provisions of this Plan. The arbitrator shall
have no power to award any punitive, exemplary, consequential, special, or
extracontractual damages, and under no circumstances shall an award contain any
amount that in any way reflects any of such types of damages. Each party shall
bear its own attorney’s fees. Judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.

     (b) Post Change in Control. On and after a Change in Control, the
Committee’s decisions shall be given no special deference, but rather shall be
reviewed de novo, and, after first exhausting the Plan’s review procedures, a
claimant may contest any Committee decision through arbitration or litigation,
at the forum and the venue of his or her choice. The Company shall be liable for
all court or arbitration costs and legal fees if the claimant is the prevailing
party.

     3.5 Indemnification. Each person who is or shall have been a member of the
Committee or acts pursuant to the Committee’s direction, shall be indemnified,
defended and held harmless by the Employer against and from any loss, cost,
damage, liability, or expense that may be imposed upon or reasonably incurred by
him in connection with or resulting from any claim, action, suit, or proceeding
to which he or she may be a party, or in which he or she may be involved by
reason of any action taken or failure to act under the Plan, and against and
from any and all amounts paid by him in settlement thereof, with the Employer’s
approval, or paid by him in satisfaction of any judgment in any such action,
suit or proceeding against him, provided he or she shall give the Employer an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his own behalf.

     The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Employer’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Employer may have to indemnify, defend or hold
them harmless.

ARTICLE 4
ELIGIBILITY AND PARTICIPATION

     4.1 Eligibility. The Committee shall determine, in its sole and absolute
discretion, which such Employees shall be eligible to participate from time to
time, and may modify such determinations at any time, provided that at all times
the Plan shall continue to qualify as an unfunded plan maintained primarily to
provide deferred compensation benefits to a select group of management or highly
compensated employees, within the meaning of sections 201, 301, and 401 of
ERISA.

7



--------------------------------------------------------------------------------



 



     4.2 Participation. Each Eligible Employee shall automatically become a
Participant in the Plan upon being selected by the Committee pursuant to
Section 4.1 above. The Company shall notify an Employee within a reasonable time
of such Employee’s gaining or losing eligibility for active participation in the
Plan, and it shall provide each such Participant with any enrollment forms that
must be completed by the Participant. In the event a Participant ceases to be
eligible to participate in the Plan, such Participant shall retain all the
rights described under the Plan, except the right to receive any further
Enhanced SERP Contributions (except as provided below for Inactive Participants,
if applicable), until such time that the Participant again becomes an active
Participant.

     If a Participant terminates his employment with an Employer due to death or
total and permanent disability, as determined by the Committee within its sole
discretion, or within two (2) years following a Change in Control, the
Participant is involuntary terminated not for Cause, such Participant shall
cease being an active Participant, become an Inactive Participant and be
eligible to receive the Enhanced SERP Contributions for Inactive Participants
described in Section 5.2. Such individual shall remain an Inactive Participant
until the earlier of (a) in the case of disability, such time as he ceases to be
totally and permanently disabled (as determined by the Committee in its sole
discretion), or (b) he would have met the Distribution Eligibility Requirement
had his employment not terminated due to death, total and permanent disability,
or involuntary termination without Cause within two (2) years following a Change
in Control.

     The Eligible Employees who are currently participating in the Plan are set
forth in Appendix A.

ARTICLE 5
CONTRIBUTIONS TO PARTICIPANTS’ ACCOUNTS

     5.1 Enhanced SERP Contributions. Prior to a Change in Control, the Employer
will credit a contribution to each Participant’s Account for each Plan Year
equal to the percentage of such Participant’s Compensation determined by the
Committee, within its sole discretion, and as set forth in Appendix B. Prior to
a Change in Control, the Committee may modify or amend Appendix B at any time
for any reason in its sole discretion without further amending the Plan.
Following a Change in Control, contributions will be credited to each active
Participant’s Account equal to the greater of (a) the amount that would have
been allocated if each Participant had become an Inactive Participant on the
date of the Change in Control, was eligible for contributions under Section 5.2
based on his Imputed Compensation, and the Plan continued until each such
Participant would have satisfied the Distribution Eligibility Requirement, or
(b) the amount creditable based on the Participant’s actual Compensation and the
contribution percentage set forth on Schedule B from time to time.

     5.2 Enhanced SERP Contributions for Inactive Participants. For each Plan
Year that a former active Participant qualifies as an Inactive Participant, the
Employer shall credit a contribution to each such Inactive Participant’s Account
equal to the percentage set forth in Appendix B for each Inactive Participant
immediately prior to his death or disability, or in the case of the
Participant’s involuntary termination without Cause within two (2) years
following a Change in Control, a percentage that is at least equal to the
percentage set forth in Appendix B for the Inactive Participant immediately
prior to the Change in Control (or, if greater, the

8



--------------------------------------------------------------------------------



 



percentage set forth on Appendix B for the Inactive Participant immediately
prior to his termination of employment), multiplied by such Participant’s
Imputed Compensation for the Plan Year.

     5.3 Involuntary Termination Without Cause. If a Participant’s employment is
terminated by his or her Employer without Cause prior to the time the
Participant meets the Distribution Eligibility Requirement, the Committee may,
in its sole discretion, direct the Employer to credit a contribution to the
Participant’s Account before it is distributed pursuant to Article 6 below,
equal up to (as a maximum) an amount determined by treating the Participant as
if his employment terminated due to death or disability, he became an Inactive
Participant, and was entitled to contributions under Section 5.2 above until
such time as he would have otherwise met the Distribution Eligibility
Requirement.

     5.4 Vesting and Forfeiture. Except as provided below, a Participant will
become 100% vested in all amounts credited to his Account upon the earlier of
(i) meeting the Distribution Eligibility Requirement, (ii) becoming an Inactive
Participant, (iii) a Change in Control, or (iv) involuntary termination of
employment without Cause. In the event a Participant’s employment terminates
before the occurrence of one of the vesting events describe above (a) by the
Employer for Cause, or (b) voluntarily by the Participant for any reason, such
Participant shall forfeit all amounts credited to his Account and no further
benefits will be payable by the Plan. In addition, if prior to a Change in
Control a Participant is terminated for Cause, he shall forfeit all amounts
credited to his Account, whether or not otherwise vested, and no benefit shall
be payable hereunder, even if the Participant has otherwise met the Distribution
Eligibility Requirement. Moreover, in the event the Participant is ever engaged
in Competitive Employment (within the time frames specified in such definition),
such Participant (x) shall forfeit all amounts credited to his Account (whether
or not vested) and no further benefits will be provided by the Plan, and (y) any
amounts previously paid shall be returned to the Company. Finally, all benefits
hereunder payable prior to a Change in Control are expressly conditioned on the
Participant signing a General Waiver and Release (including a noncompete and
nonsolicitation clause) in a form approved by the Committee.

     5.5 Timing of Contributions. The Employer will credit the contributions
required pursuant to this Article 5 to each Participant’s Account no later than
December 31 of the Plan Year to which the contributions relate (the
“Contribution Due Date”). An Employer may defer crediting such contributions to
a Participant’s Account for a period not to exceed 12 months from the
Contribution Due Date. In such event, however, interest will accrue on the
delinquent contributions at the rate of 6.5% per annum calculated on the basis
of a 365-day year until the contribution is actually made, and the Employer will
be required to credit an additional amount to such Participant’s Account at the
time it credits the contributions required pursuant to this Article 5 (the
“Actual Contribution Date”) equal to the interest that accrues on the delinquent
contributions between the Contribution Due Date and the Actual Contribution
Date.

ARTICLE 6
DISTRIBUTIONS

     6.1 Distributions. If a Participant retires or otherwise terminates
employment with the Employer after he meets the Distribution Eligibility
Requirement or otherwise becomes fully

9



--------------------------------------------------------------------------------



 



vested in his Account pursuant to Section 5.4, and prior to a Change in Control,
conditioned on him signing a General Waiver and Release (including a noncompete
and nonsolicitation clause) in a form approved by the Committee, the Participant
may elect to receive the vested balance credited to his Account in (i) a single
lump sum cash payment or, (ii) except in the case of death, disability, or
involuntary termination without Cause within two (2) years after a Change in
Control, annual cash installment payments over a period of five (5), ten (10),
or fifteen (15) years. Each Participant shall be required to elect a
distribution option when he first becomes eligible to participate in the Plan.
If a Participant fails to make a distribution election, payment shall be made in
a single lump sum. The amount of each installment payment under (ii) above shall
be equal to the balance remaining in the portion of the Participant’s Account
that is subject to such installment election (as determined immediately prior to
each such payment), multiplied by a fraction, the numerator of which is one (1),
and the denominator of which is the total number of remaining installment
payments. The installment amount shall be adjusted annually to reflect gains and
losses, if any, allocated to such Participant’s Account pursuant to Article 7. A
Participant may amend his distribution election at any time to change the form
of distribution provided that the amendment (a) be made in the manner specified
by the Committee, and (b) be made at least one (1) year prior to termination of
employment. A Participant may amend his election up to two times; provided,
however, the Committee may, within its sole discretion, allow additional
amendments while the Participant is actively employed.

     Distributions under (ii) above shall begin in February of the year
following the Participant’s termination. Lump sum distributions under this
Section 6.1 shall be made in the calendar quarter following the quarter in which
the Participant’s employment terminated. Notwithstanding the foregoing,
distributions following a Participant’s death, disability, or involuntary
termination without Cause within two (2) years after a Change in Control, shall
be payable only in a single lump sum, and shall be made in the calendar quarter
immediately following the date the Participant would have met the Distribution
Eligibility Requirement if his employment had not terminated and he continued to
work until such time.

     In the event of a Participant’s death after he has begun receiving
installment payments hereunder but prior to the date the entire balance of the
Participant’s Account is distributed, the unpaid vested portion of such
Participant’s Account shall be paid to the Participant’s designated beneficiary
in the form of a single lump sum as soon as administratively practicable
following the date the Company is notified of the Participant’s death.

     6.2 Incompetence of Distributee. In the event that it shall be found that a
person entitled to receive payment under the Plan (including a designated
beneficiary) is a minor or is physically or mentally incapable of personally
receiving and giving a valid receipt for any payment due (unless prior claim
therefore shall have been made by a duly qualified committee or other legal
representative), such payment may be made to any person whom the Committee in
its sole discretion determines is entitled to receive it, and any such payment
shall fully discharge the Employer, the Company, the Committee, the Plan, the
Rabbi Trust, and the Rabbi Trust Trustee from any further liability to the
person otherwise entitled to payment hereunder, to the extent of such payment.

10



--------------------------------------------------------------------------------



 



ARTICLE 7
DEFERRED COMPENSATION ACCOUNTS

     7.1 Participants’ Accounts. The Company shall establish and maintain an
individual bookkeeping Account for each Participant, which shall be credited
with the Enhanced SERP Contributions made under Article 5 and any deemed
earnings credited pursuant to 7.2 below.

     7.2 Earnings on Contributions. A Participant’s Account shall be credited
with earnings (or losses) based on a deemed investment of the Participant’s
Account, as directed by each Participant, which deemed investment shall be in
one or more benchmark funds among the investment options selected by the Company
from time to time. Deemed earnings (and losses) on a Participant’s Account shall
be based upon the daily unit valuation of the funds selected by such
Participant, and shall be credited to a Participant’s Account each business day.
Deemed earnings (or losses) shall be paid out to a Participant at the same time
as the rest of his Account, pursuant to Article 6. Any portion of a
Participant’s Account that is subject to distribution in installments shall
continue to be credited with deemed earnings (or losses) until fully paid out to
the Participant.

     The Company reserves the right to change the options available for deemed
investments under the Plan from time to time, or to eliminate any such option at
any time. In addition, the Company may require a Participant to make the same
deemed investment elections under this Plan as the Participant makes for amounts
credited to his benefit under any other plan or program sponsored or maintained
by the Participant’s Employer including, without limitation, the Beverly
Enterprises, Inc. Executive Deferred Compensation Plan and the Beverly
Enterprises, Inc. 401(k) SavingsPlus Plan. Participants may modify their deemed
investment instructions each business day with respect to any portion (whole
percentages only) of their Account, provided they notify the Company or its
designee within the time and in the manner specified by the Company. Changes
will be effective at the closing price of the funds the business day following
the business day the change is received by the Company’s designee. Elections and
amendments thereto pursuant to this Section 7.2 shall be made in the manner
prescribed by the Company.

     7.3 Designation of Beneficiary. Each Participant may designate a
beneficiary or beneficiaries who, upon the Participant’s death, or physical or
mental incapacity will receive the amounts that otherwise would have been paid
to the Participant under the Plan. All designations shall be signed by the
Participant, and shall be in such form as prescribed by the Committee. Each
designation shall be effective as of the date delivered to the Committee or its
designee by the Participant.

     Participants may change their beneficiary designations on such form as
prescribed by the Committee. The payment of amounts deferred under the Plan
shall be in accordance with the last unrevoked written beneficiary designation
that has been signed by the Participant and delivered to the Committee or its
designee prior to the Participant’s death.

     In the event that all the beneficiaries named by a Participant pursuant to
this Section 7.3 predecease the Participant, the deferred amounts that would
have been paid to the Participant or the Participant’s beneficiaries shall be
paid to the Participant’s estate.

11



--------------------------------------------------------------------------------



 



     In the event a Participant does not designate a beneficiary, or for any
reason such designation is ineffective, in whole or in part, the amounts that
otherwise would have been paid to the Participant or the Participant’s
beneficiaries under the Plan shall be paid either to (i) the Participant’s
estate, or (ii) if the Participant designated a beneficiary under another plan
or program maintained by his Employer, the designated beneficiary under such
other plan or program if the Committee so chooses in its sole discretion.

ARTICLE 8
TRUST

     Nothing contained in this Plan shall create a trust of any kind or a
fiduciary relationship between the Employer and any Participant. Nevertheless,
the Employer may establish one or more trusts, with such trustee(s) as the
Committee may approve, for the purpose of providing for the payment of deferred
amounts and earnings thereon (collectively referred to hereinafter as the “Rabbi
Trust”). Such trust or trusts may be irrevocable, but the assets thereof shall
be subject to the claims of the Employer’s general creditors upon the bankruptcy
or insolvency of the Employer.

     If the Employer decides to utilize a Rabbi Trust, then, unless determined
otherwise by the Committee, the Rabbi Trust will be the same trust that
informally funds the benefits payable under the Beverly Enterprises, Inc.
Executive Deferred Compensation Plan or any successor thereto (the “EDCP
Trust”); provided that the assets of the EDCP Trust that are intended to
informally fund the benefits payable under this Plan shall be accounted for
separately from the EDCP Trust’s other assets.

ARTICLE 9
CHANGE IN CONTROL

     9.1 Trust and Trustees. Upon the occurrence of a Change in Control, the
Rabbi Trust shall become irrevocable (if it is then revocable) and the Employer
shall not thereafter be permitted to remove, terminate, or change the Rabbi
Trustee without the prior written consent of the majority of the Participants,
with weighted voting as measured by their account balances.

     9.2 Advanced Funding. No later than 10 days after a Change in Control
occurs, the Employer shall make a contribution to the Rabbi Trust to the extent
required to fully fund all benefits that are or may become payable under the
Plan, together with all expenses of administering the Plan and Rabbi Trust. No
later than December 31 of each Plan Year thereafter, the Employer shall make
such additional contributions to the Rabbi Trust to fully fund the additional
benefits that may become payable to Participants or beneficiaries under the Plan
and the additional administrative, legal, and other Plan expenses.

     9.3 Amendment and Termination. After the occurrence of a Change in Control,
neither the Employer nor the Committee may amend the Plan without the prior
approval of a majority of the Participants. After a Change in Control, the
Employer may not terminate the Plan until either (i) all benefits have been paid
in full, or (ii) the majority of the Participants approve the same. For purposes
hereof, Participants’ votes shall be weighted based on their relative Plan
Account balances.

12



--------------------------------------------------------------------------------



 



ARTICLE 10
RIGHTS OF PARTICIPANTS

     10.1 Contractual Obligation. The Plan shall create an unfunded, unsecured
contractual obligation on the part of the Employer to make payments from the
Participants’ Accounts when due. Payment of Account balances shall be made out
of the general assets of the Employer or from the trust or trusts referred to in
Article 8 above.

     10.2 Unsecured Interest. No Participant or party claiming an interest in
deferred amounts of a Participant shall have any interest whatsoever in any
specific asset of the Employer. To the extent that any party acquires a right to
receive payments under the Plan, such right shall be equivalent to that of an
unsecured general creditor of the Employer. Each Participant, by participating
hereunder, agrees to waive any priority creditor status for wage payments with
respect to any amounts due hereunder. The Employer shall have no duty to set
aside or invest any amounts credited to Participants’ Accounts under this Plan.
Notwithstanding anything in this Plan to the contrary, accounts established
hereunder are solely for bookkeeping purposes and the Employer shall not be
required to segregate any funds based on such Accounts.

     10.3 Employment. Nothing in the Plan shall interfere with or limit in any
way the right of the Employer to terminate a Participant’s employment at any
time, or confer upon any Participant any right to continue in the employ of the
Employer.

ARTICLE 11
WITHHOLDING OF TAXES

     The Employer shall have the right to require Participants to remit to the
Employer an amount sufficient to satisfy federal, state, and local withholding
tax requirements, or to deduct from all payments made pursuant to the Plan (or
from a Participant’s other Compensation) amounts sufficient to satisfy
withholding tax requirements. Employment taxes with respect to amounts deferred
hereunder shall be payable in accordance with Code section 3121(v)(2) and may be
withheld from a Participant’s Compensation even if due prior to the time of a
distribution hereunder. The Employer makes no representations, warranties, or
assurances and assumes no responsibility as to the tax consequences of this Plan
or participation herein.

ARTICLE 12
AMENDMENT AND TERMINATION

     Except as provided in Article 9 and otherwise herein, the Employer reserves
the right to amend, modify, or terminate the Plan (in whole or in part) at any
time by action of the Company or the Committee, with or without prior notice.
Except as described below in this Article 12, no such amendment or termination
shall in any material manner adversely affect any Participant’s rights to any
vested amounts already deferred or credited hereunder or deemed earnings
thereon, up to the point of amendment or termination, without the consent of the
Participant.

     The Company may terminate the Plan and commence termination payout for all
or certain Participants, or remove certain Employees as Participants, if it is
determined by the

13



--------------------------------------------------------------------------------



 



United States Department of Labor or a court of competent jurisdiction that the
Plan constitutes an employee pension benefit plan within the meaning of section
3(2) of ERISA that is not exempt from the provisions of Parts 2, 3, and 4 of
Title I of ERISA, or if the IRS or other government agency otherwise taxes or
proposes to tax amounts deferred hereunder prior to their scheduled payment
date, or if any statute or regulation otherwise alters the intended effect or
benefits under the Plan or Rabbi Trust. If payout is commenced pursuant to the
operation of this Article 12, the payment of deferred amounts and earnings
thereon shall be made in the manner selected by each Participant under
Section 6.1 herein (other than the commencement date), as if the Participant had
met the Distribution Eligibility Requirement.

ARTICLE 13
MISCELLANEOUS

     13.1 Notice. Any notice or filing required or permitted to be given to the
Employer under the Plan shall be sufficient if in writing and hand delivered, or
sent by registered or certified mail to the Beverly Enterprises, Inc. Enhanced
Supplemental Executive Retirement Plan Committee, and if mailed, shall be
addressed to the principal executive offices of the Employer. Notice mailed to a
Participant shall be at such address as is given in the records of the Employer.
Notices to the Employer shall be deemed given as of the date of delivery. Notice
to a Participant or beneficiary shall be deemed given as of the date of hand
delivery, or if delivery is made by mail, three (3) days following the postmark
date.

     13.2 Nontransferability. Except as provided in Section 7.3 and this
Section 13.2, Participants’ rights to deferred amounts and earnings credited
thereon under the Plan may not be sold, transferred, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution, or pursuant to a domestic relations order, nor shall the Employer
make any payment under the Plan to any assignee or creditor of a Participant.

     13.3 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

     13.4 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.

     13.5 Costs of the Plan. All costs of implementing and administering the
Plan shall be borne by the Employer.

     13.6 Successors. All obligations of the Employer under the Plan shall be
binding on any successor to the Employer, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Employer.

     13.7 Applicable Law. Except to the extent preempted by applicable federal
law, the Plan shall be governed by and construed in accordance with the laws of
the state of Delaware.

14



--------------------------------------------------------------------------------



 



ARTICLE 14
ADMINISTRATIVE INFORMATION

     14.1 Plan Sponsor and Administrator. The Plan described herein is sponsored
by:

Beverly Enterprises, Inc.
One Thousand Beverly Way
Fort Smith, Arkansas 72919

     The Committee is the plan administrator and named fiduciary. Prior to a
Change in Control, the Committee has been granted complete fiduciary discretion
and authority to administer, operate, and interpret the Plan and make final
decisions on such issues as eligibility, payment of benefits, claims, and claims
appeals, unless such decisions have been delegated to another party. However,
many day-to-day questions can be answered by the Benefits Department.

     The agent for the service of legal process for the Plan is the Company.

     14.2 Plan Type and Plan Year. Documents and reports for the Plan are filed
with the United States Internal Revenue Service and the Department of Labor
under Employer Identification Number: 62-1691861.

     The official Plan name is the Beverly Enterprises, Inc. Enhanced
Supplemental Executive Retirement Plan, which, for government purposes, is
intended to be an unfunded pension plan maintained by an employer for a select
group of management or highly compensated employees. Plan records are maintained
on an annual basis and December 31 is the end of the plan year.

     14.3 Plan Funding. The Plan is unfunded and unsecured and benefits are paid
solely from the Employer’s general assets.

ARTICLE 15
ERISA RIGHTS

     Certain rights and protections are provided to Plan participants under the
Employee Retirement Income Security Act of 1974 (ERISA). These ERISA rights
include the following:



  (a)   Any Plan participant may contact the Benefits Department to examine all
Plan documents without charge. These may include the Plan descriptions and all
other documents filed with the United States Department of Labor.     (b)  
Copies of Plan documents and other information may be obtained by writing to the
Committee. A reasonable charge may be assessed for these copies.     (c)   Each
Plan participant has the right to receive a written summary of the Plan’s annual
financial reports, if any. However, this type of plan is not required to have
either an annual financial report or a summary annual report.

15



--------------------------------------------------------------------------------



 



  (d)   An employee may not be discharged or discriminated against to prevent
his obtaining a benefit or exercising his ERISA rights.     (e)   If a claim for
a benefit is denied, in whole or in part, you have a right to know why this was
done, to obtain copies of documents relating to the decision without charge, and
to appeal any denial, all within certain time schedules.

     The named fiduciary for this Plan is the Committee.

     Under certain circumstances, outside assistance may be necessary to resolve
disputes between a Participant and Plan officials. For instance, if you request
a copy of plan documents or the latest annual report from the plan and do not
receive them within 30 days, you may file suit in a Federal court. In such a
case, the court may require the plan administrator to provide the materials and
pay you up to $110 a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the administrator. If a
claim for benefits is denied or ignored, in whole or in part, after a final
review, the claim may be submitted to binding arbitration (or, after a Change in
Control, to either arbitration or a court, at the Participant’s election). If
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal court. The
court will decide who should pay court costs and legal fees. If you are
successful the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

     For further information about this Plan, contact the Benefits Department.
Or, if you have any questions about this statement or about your rights under
ERISA, you may contact the nearest area office of the Employee Benefits Security
Administration, United States Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquires, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.

16